This application for a writ of error was held insufficient upon a former day of the term, upon the ground that it was not accompanied by a transcript of the conclusions of law and fact of the Court of Civil Appeals; but action upon it was suspended, so as to enable the applicant to take steps to procure the preparation and filing of such conclusions by that court, and to enable himself so to amend his application as to conform to the statute.
An amended application has been filed, which is accompanied by an additional transcript from the Court of Civil Appeals, showing a second motion in that court, requesting that their conclusions of law and fact be filed, an order overruling that motion, and an opinion by the court, setting forth the reasons why the motion was refused.
The amended application contains a prayer for a writ of mandamus to the Court of Civil Appeals, directing that court to prepare and file their conclusions of fact and law as required by the statute.
It has been our practice upon petitions for a mandamus, before issuing process commanding the respondents to show cause, to examine the application, in order to determine whether or not it discloses a case which would justify, upon the hearing, a peremptory writ. In conformity with that procedure, we have examined the petition in this case, and are of the opinion that it is not sufficient to warrant the relief for which it prays.
We concur with the Court of Civil Appeals in holding that the statute does not impose upon them the duty of filing conclusions of fact and law in cases over which their jurisdiction is final. The statute which defines the duty expressly provides, that "it shall not be necessary to file said conclusions in cases in which no writ of error will lie to the Supreme Court; but where a cause is reversed, then the court shall file the reasons for reversing the same." Laws 1892, p. 31.
The opinion of the Court of Civil Appeals, which accompanies the amended application, and which was delivered upon disposing of the second request to file their conclusions, shows that the ground upon which the request was denied was that this is a case of boundary, and that its decision was therefore final. Laws 1892, p. 26.
Now, while it is true that whether an action to try title to land resolves itself into a boundary case or not, is a question of law, and that the determination of that question may be reviewed by this court upon an application or upon a petition for a mandamus to compel the filing of *Page 385 
conclusions of fact and law; yet when the court holds that it is a boundary case, and the facts stated in its opinion upon the question do not show to the contrary, we are bound by that ruling, in the absence of some additional facts appearing in the application which tend to show that it is erroneous.
If the applicant had accompanied his application with a copy of the statement of facts, certified from the transcript in the Court of Civil Appeals, or with extracts from that statement, duly certified, sufficient to show that this is not simply a boundary case, our ruling would have been different.
When the statement of the case and the conclusions of fact filed by the Court of Civil Appeals, in the opinion of counsel, do not fully present the case, and it is deemed advisable to make that point in this court, it is proper to bring to this court with the application such portions of the record on file in the Court of Civil Appeals as may be deemed appropriate to support that contention. This procedure has been frequently resorted to by counsel in applying for writs of error, and has been uniformly treated by this court in passing upon such applications as a proper practice.
Before leaving this subject, we take occasion to say, that when an application is made to the Court of Civil Appeals to file their conclusions of fact and law, and they decline to accede to the request, upon the ground that no writ of error lies to their judgment, and the nature of the case is not such as to make it apparent that their jurisdiction is final, it is a useful rule to file a statement of the character of the controversy and of the issues involved, with sufficient fulness of detail to enable this court to determine whether or not it has power to grant a writ of error in the event application be made to it for that purpose.
In cases which have been brought in the County Court, or over which the County Court may have had jurisdiction, and in cases of slander and divorce, it would seem that a particular statement of their nature is unnecessary; but where the action is for the purpose of trying title to land, in the absence of some showing as to the issues developed upon the trial, it is impossible for this court to determine whether it is a case of boundary or not.
Our purpose in making these remarks is to suggest a proper practice, and not to imply that the statement contained in the opinion of the Court of Civil Appeals upon the motion of the applicant to file conclusions of fact and law is in any manner insufficient.
Applicant's petition for mandamus is refused; and his amended application for a writ of error now disclosing that this is a case of boundary, the application is dismissed for want of jurisdiction.
Delivered February 1, 1894. *Page 386